Citation Nr: 1623345	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sacroiliitis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder osteoarthritis.  

3.  Entitlement to an initial compensable (in excess of 0 percent) disability rating for left shoulder osteoarthritis.

4.  Entitlement to an initial compensable disability rating for left foot fracture of the first metatarsal head/tibial sesamoid bone with osteoarthritis and left calcaneal spur.  

5.  Entitlement to an initial compensable disability rating for right foot fracture of the first metatarsal head with osteoarthritis. 

6.  Entitlement to an initial compensable disability rating for right tibiotalar joint osteoarthritis.  

7.  Entitlement to an initial compensable disability rating for left tibiotalar joint osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from January 1989 to March 2009.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded by the Board in October 2015 and has been returned to the Board.  

The issues of entitlement to an initial disability rating in excess of 10 percent for right shoulder osteoarthritis, an initial compensable disability rating for left shoulder osteoarthritis, an initial compensable disability rating for left foot fracture of the first metatarsal head/tibial sesamoid bone with osteoarthritis and left calcaneal spur, an initial compensable disability rating for right foot fracture of the first metatarsal head with osteoarthritis, an initial compensable disability rating for right tibiotalar joint osteoarthritis, and an initial compensable disability rating for left tibiotalar joint osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of sacroiliitis.


CONCLUSION OF LAW

The criteria for service connection for sacroiliitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in February 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The October 2015 remand requested personnel records and outstanding VA treatment records, which were obtained.  The VA examinations requested during the October 2015 remand did not apply to the issue of entitlement to service connection for sacroiliitis.  Therefore, a review of the record indicates that the Board's directives were substantially complied with regarding the issue of entitlement to service connection for sacroiliitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that he has sacroiliitis that manifested during service.  It is noted that service-connection has already been awarded for lumbar strain and this decision is focused on the claim for service connection for sacroiliitis.  

The Veteran's treatment records show a diagnosis of sacroiliitis during service.  However, the Veteran's separation examination and pre-discharge VA examination do not show a diagnosis of sacroiliitis.  The VA examiner in February 2009 specifically noted that he could not provide a diagnosis because there is no pathology to render a diagnosis.  X-rays taken at that time were also normal.  Post-service treatment records do not show a diagnosis of sacroiliitis.  

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this case, although the Veteran had complaints during service, a chronic disability has not continued post-service.  

While the Veteran believes that he has a current diagnosis of sacroiliitis, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sacroiliitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the presence of sacroiliitis post-service is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner, made after review of the Veteran's records and statements, and a physical examination, to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for sacroiliitis.  As the preponderance of the evidence is against the claim for service connection for sacroiliitis, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sacroiliitis is denied.


REMAND

In October 2015, the Board remanded the higher initial rating claims for new VA examinations as the Veteran had reported a worsening of his symptoms.  The Veteran was scheduled for a VA examination in December 2015, but failed to appear.  The Veteran's representative has argued that the Veteran did not receive notice of the examination.  The Board notes that notice of the examination is not included in the Veteran's claims file.  As such, the Board finds that a new examination is necessary to determine the current severity of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's bilateral shoulder, bilateral foot, and bilateral tibiotalar joint disabilities.  A copy of any notice of the examination should be included in the claims file.  

The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disabilities in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by his service-connected shoulder, foot, and tibiotalar joint disabilities.  

A complete rationale must be provided for any opinion offered.

2.  Notify the Veteran of the time and place to report for any scheduled examinations.  If the Veteran fails to report for any scheduled examination, copies of notification of the examinations must be made part of the file.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


